UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


   SUMITRABEN PATEL

          and

   VISHABHAI PATEL,
                                                           Civil Action 09-02366 (HHK)
                         Plaintiffs,

                        v.

   JANET NAPOLITANO, Secretary,
   United States Department of Homeland
   Security, et al.,

                         Defendants.


                                       MEMORANDUM

       Plaintiffs Sumitraben and Vishabhai Patel bring this action against Janet Napolitano, in

her official capacity as Secretary of the U.S. Department of Homeland Security, and multiple

other federal government defendants, seeking to compel the government to act on the Patels’

applications to become lawful permanent residents of the United States. Before the Court is

“Defendants’ Motion to Dismiss as Moot” [#11], which argues that the relief sought by the Patels

has already occurred, rendering this case moot.

       This motion was filed on March 31, 2010. Local Civil Rule 7(b) provides:

       Within 14 days of the date of service or at such other time as the Court may direct,
       an opposing party shall serve and file a memorandum of points and authorities in
       opposition to the motion. If such a memorandum is not filed within the prescribed
       time, the Court may treat the motion as conceded.
LCvR 7(b). More than fourteen days have passed since March 31, 2010, and plaintiff has neither

responded to this motion nor sought an extension of time in which to do so. The Court therefore

treats the motion as conceded.

        A separate judgment accompanies this memorandum.


                                                           Henry H. Kennedy, Jr.
                                                           United States District Judge




                                               2